328 F.2d 601
W. J. DILLNER TRANSFER COMPANY, Appellant,v.Arthur Richard McANDREW, Jr., Appellee.
No. 14554.
United States Court of Appeals Third Circuit.
Argued Feb. 4, 1964.Decided Feb. 11, 1964.

Ernie Adamson, Pittsburgh, Pa., for appellant.
Ernest J. Ettlinger, Dept. of Justice, Washington, D.C.  (John W. Douglas, Asst. Atty. Gen., Gustave Diamond, U.S. Atty., Sherman L. Cohn, Attorney, Department of Justice, Washington, D.C., on the brief), for appellee.
Before McLAUGHLIN, GANEY and SMITH, Circuit Judges.
PER CURIAM.


1
We agree with the thorough opinion of Judge Marsh in the District Court,  226 F. Supp. 860 which makes it very clear that this appeal presents no justiciable controversy.  We also agree that the failure to join the Interstate Commerce Commission in this action has resulted in the omission of an indispensable party thereto.


2
The judgment of the District Court will be affirmed.